Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference of our report dated April 16, 2012 with respect to the consolidated financial statements of Network CN Inc. included in the annual report on Form 10-K of Network CN Inc. and subsidiaries and variable interest entities as of December 31, 2011 and for the year then ended, which report will be filed into the annual report on Form 10-K of Network CN Inc. for the year ended December 31, 2012, with the U.S. Securities and Exchange Commission on May 10, 2013. /s/Baker Tilly Hong Kong Limited BAKER TILLY HONG KONG LIMITED Certified Public Accountants Hong Kong May 10, 2013
